Citation Nr: 1600783	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  09-46 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder other than major depressive disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a parasitic infection.

3.  Entitlement to a rating in excess of 50 percent for service-connected major depressive disorder.

4.  Entitlement to a rating in excess of 10 percent for service-connected asthma prior to August 16, 2010, and in excess of 30 percent thereafter.

5.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).

6.  Entitlement to specially adapted housing.

7.  Entitlement to a special home adaptation grant. 


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to April 1987, and from January 1994 to December 1998, including service in Haiti from June to November 1995.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In an August 2008 rating decision, the RO denied a rating in excess of 30 percent for major depressive disorder, a rating in excess of 10 percent for asthma, and service connection for PTSD.  In a June 2010 rating decision, the RO denied service connection for residuals of a parasitic infection, and a total rating based on individual unemployability.  Before the appeal was certified to the Board, in a November 2010 rating decision, the RO increased the rating for the Veteran's service-connected major depressive disorder to 50 percent, effective June 25, 2007, the date of receipt of the claim for increase; and increased the rating for her service-connected asthma to 30 percent, effective August 16, 2010.  

In February 2013, the Board advanced the Veteran's case on its docket for good cause.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.900(c) (2015).  In a February 2013 decision, the Board dismissed the appeal with respect to the issue of entitlement to a rating in excess of 10 percent for asthma prior to August 16, 2010, and in excess of 30 percent thereafter.  The remaining issues then on appeal were remanded to the RO for the purpose of affording the Veteran the opportunity to appear at a Board hearing, as she had requested.  

In October 2013, the Board vacated its February 2013 decision dismissing the issue of entitlement to a rating in excess of 10 percent for asthma prior to August 16, 2010, and in excess of 30 percent thereafter.  In October 2014, the Board remanded that issue, as well as the remaining issues then on appeal, to the RO for the purpose of affording the Veteran the opportunity to appear at a Board hearing.  

During the pendency of the issues discussed above, the Veteran continued to file additional claims at the RO.  In a January 2013 rating decision, the RO denied the Veteran's claim of entitlement to specially adapted housing or a special home adaptation grant.  

In March 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge with respect to all issues on appeal.  At the hearing, the Veteran submitted additional evidence, along with a waiver of initial RO consideration of that evidence.  38 C.F.R. § 20.1304 (2015).  

Here, the Board notes that a review of the record shows that in a March 2014 rating decision, the RO determined that the August 2008 rating decision assigning a 30 percent rating for asthma from August 16, 2010, was not clearly and unmistakably erroneous.  It is well established, however, that when a RO decision is appealed to the Board, as is the case here, a claimant may not collaterally attack the RO decision because it has been "subsumed" by the Board's decision.  38 C.F.R. 
§ 20.1104 (2015); Duran v. Brown, 7 Vet. App. 216, 224 (1994); Donovan v. Gober, 10 Vet. App. 404(1997), aff'd sub nom. Donovan v. West, 158 F.3d 1377 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 1255 (1999).  In this case, the August 2008 rating decision remains on appeal and is therefore not the proper subject of a CUE claim.  

The Board also notes that amongst the materials submitted by the Veteran following her March 2015 hearing was a large binder entitled "Evidence in Compliance for Granting 10 Percent Disability Rating, Claim:  Eye Abrasion and Defect."  A review of the record show that in a final April 2000 rating decision, the RO denied service connection for residuals of an eye abrasion and defective vision.  The Veteran is advised that if she wishes to reopen the claim with the submission of new and material evidence, a claim for benefits must be submitted to the RO on the application form prescribed by the Secretary.  See 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  

The issues of entitlement to service connection for an acquired psychiatric disability other than major depressive disorder, to include PTSD; service connection for residuals of a parasitic infection; an increased rating for major depressive disorder; and a total rating based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's asthma has required daily inhalational or oral bronchodilator therapy, with pulmonary function findings of FEV-1 of between 92 and 100 and no objective indication of at least monthly visits to a physician for required care of exacerbations, or at least three courses of systemic corticosteroids yearly.

2.  None of the Veteran's service-connected disabilities involve the loss or loss of use of either lower extremity, blindness, or the anatomical loss or loss of use of either hand.  



CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating, but no higher, for asthma prior to August 16, 2010, have been met.  38 U.S.C.A. §§ 5107, 1155 (West 2014);  38 C.F.R. § 4.97, Diagnostic Code 6602 (2015).  

2.  The criteria for a rating in excess of 30 percent rating for asthma from August 16, 2010, have not been met.  38 U.S.C.A. §§ 5107, 1155 (West 2014); 38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (2015).

3.  The criteria for specially adapted housing or a special home adaptation grant have not been not met.  38 U.S.C.A. §§ 2101, 5107 (West 2014); 38 C.F.R. § 3.809, 3.809a (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the VCAA.

With respect to VA's duty to notify, the record shows that in October 2007 and June 2009 letters, VA notified the Veteran of the information and evidence needed to substantiate and complete her claims for an increased rating for asthma, and of what part of that evidence she was to provide and what part VA would attempt to obtain for her.  In a December 2012 letter, the RO notified the Veteran of the information and evidence needed to substantiate and complete her claim for specially adapted housing or a special home adaptation grant, and of what part of that evidence she was to provide and what part VA would attempt to obtain for her.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  These letters also satisfied the additional notification requirements delineated in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to VA's duty to assist, the Board also finds that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. 
§ 3.159 (2015).  Neither the Veteran nor her representative has argued otherwise.  In that regard, the record shows that VA has obtained the Veteran's complete service treatment and personnel records, as well as all available and relevant post-service clinical records which the Veteran has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2015).  The Board notes that at her March 2015 hearing, the Veteran testified that she had received treatment for asthma from a private provider in 2007, but that such records were unavailable because the provider had retired.  The Board therefore finds that further requests for records of this claimed treatment would be futile.  See 38 C.F.R. § 3.159(c)(2) (2015); Counts v. Brown, 6 Vet. App. 473, 477 (1994) (noting that "VA has no duty to seek to obtain that which does not exist").  

The Veteran has also been afforded adequate VA medical examinations in connection with her claim for an increased rating for asthma.  See 38 C.F.R. 
§ 3.159(c)(4) (2015).  The Board finds that the examination reports, together with the Veteran's lay testimony and the clinical evidence, contains the necessary findings upon which to decide the issues adjudicated in this decision.  Massey v. Brown, 7 Vet. App. 204 (1994) (holding that VA medical examination reports must provide sufficient reference to the pertinent schedular criteria).  The Veteran has not argued that her service-connected asthma has increased in severity since she was last examined for VA compensation purposes.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014).

Although the Veteran was not afforded a VA medical examination in connection with her claim for specially adapted housing or a special home adaptation grant, the Board finds that one is not necessary.  38 C.F.R. § 3.159(c)(4) (2014).  Given the nature of the Veteran's service-connected disabilities and those that are subject to remand herein, and the applicable legal criteria to establish basic eligibility for specially adapted housing or a special home adaptation grant, an examination would serve no useful purpose.  Thus, any deficiency in VA's development action in this regard is harmless error.  See Pratt v. Nicholson, 20 Vet. App. 252 (2006); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive).

The Veteran was also provided an opportunity to testify at a hearing before the undersigned Veterans Law Judge.  During that hearing, the undersigned Veterans Law Judge identified all of the issues on appeal.  The hearing focused on the elements necessary to substantiate those claims and the Veteran, through her testimony and questioning by her representative, demonstrated her actual knowledge of the elements necessary to substantiate her claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided. 

Entitlement to a rating in excess of 10 percent for asthma prior to August 26, 2010, and in excess of 30 percent thereafter

Background

A review of the record shows that in an April 2000 rating decision, the RO granted service connection for asthma assigned initial 10 percent rating, effective December 11, 1998.  

In June 2007, the Veteran submitted a claim for an increased rating for her service-connected asthma.  At the request of the Veteran, the RO obtained VA clinical records dated from May 2007.  These records note that the Veteran's disabilities included asthma.  Her active medication list is negative for notations of any asthma medications in 2007, including inhalational or oral bronchodilator therapy, although it was noted that the Veteran had been living in a homeless shelter and had been unable to provide a complete medication list.  

The Veteran was afforded a VA medical examination in November 2007.  She complained of shortness of breath and claimed that she had approximately six emergency room visits for asthma per year.  She also indicated that she was being treated for asthma with daily Benadryl and inhalers/nebulizers.  On examination, the lungs were normal to auscultation.  There were no rales, rhonchi, or wheezing.  A chest X-ray was normal.  Pulmonary function testing revealed that FEV-1 was 92 percent predicted, post bronchodilator.  The interpretation was that prebronchodilators were normal and that postbronchodilators showed no significant improvement and were also normal.  The diagnosis was atopic asthma.  

Subsequent VA clinical records show that during a pulmonary consultation in June 2008, the Veteran complained of asthma with shortness of breath.  The examiner noted that there were no recent pulmonary function tests of record and that such would be scheduled in the future.  He provided the Veteran with a nebulizer as well as an albuterol inhaler as needed for shortness of breath and wheezing.  The Veteran underwent pulmonary function testing in July 2008.  The test documented pre bronchodilator findings only.  The diagnosis was mild restrictive lung disease with normal diffusing capacity.  Subsequent VA clinical records note continued treatment for asthma.  

In an August 2008 rating decision, the RO denied a rating in excess of 10 percent for asthma and the Veteran appealed. 

The Veteran again underwent VA medical examination in August 2010.  She again reported symptoms such as shortness of breath.  The examiner noted that the Veteran's asthma treatment included daily inhalational and intermittent oral bronchodilators.  She did not use oral steroids or other immunosuppressive therapy.  She experienced clinical visits of asthma exacerbations less than once yearly.  A chest X-ray showed no acute cardiopulmonary process.  Pulmonary function testing revealed that FEV-1 was 100 percent predicted, post bronchodilator.  The interpretation was moderate airflow obstruction and mild restrictive lung disease with marked improvement after bronchodilator.  The diagnosis was asthma.  The examiner indicated that the Veteran would have no limits on her ability to function in an occupational environment as a result of her asthma.  

In a November 2010 rating decision, the RO increased the rating for the Veteran's service-connected asthma to 30 percent, effective August 16, 2010, the date of the VA medical examination referenced above.  

In statements submitted in support of her appeal and at her March 2015 Board hearing, the Veteran indicated that she is satisfied with the 30 percent rating assigned for asthma, but believes that such rating should be assigned from the date of the claim based on the schedular rating criteria.  At her March 2015 Board hearing, for example, the Veteran credibly testified that she had been using an inhaler on a daily basis since at least 2007.  She explained that she had received asthma treatment from both VA and private providers.  She indicated that she had been unable to obtain her private treatment records documenting nebulizer treatment since 2007, however, as her physician had retired and the records were unavailable.  

Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where, as here, a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Bronchial asthma is evaluated pursuant to the rating criteria set forth at 38 C.F.R. § 4.97, Diagnostic Code 6602 (2015).  Under those criteria, a 10 percent rating is warranted when  there is evidence of bronchial asthma with FEV-1 of 71 to 80  percent of the predicted value; or FEV-1/FVC of 71 to 80 percent; or the need for intermittent inhalational or oral  bronchodilator therapy.  A 30 percent evaluation is warranted for bronchial asthma where asthma is manifested by FEV-1 of 56-70 percent predicted, or; FEV-1/FVC of 56-70 percent; or, daily inhalational or oral bronchodilator therapy; or inhalational anti-inflammatory medication.

The next schedular evaluation of 60 percent requires FEV-1 of 40-55 percent predicted; or, FEV-1/FVC of 40-55 percent; or, at least monthly visits to a physician for required care of  exacerbations; or, intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent rating is assigned for FEV-1 less than 40 percent predicted; or, FEV-1/FVC less than 40 percent; or, more than one attack per week with episodes of respiratory  failure; or, requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  38 C.F.R. § 4.97, Diagnostic Code 6602.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

As set forth above, the RO has assigned a 10 percent rating for the Veteran's asthma prior to August 16, 2010, and a 30 percent thereafter.  The Veteran contends that she is entitled to a 30 percent rating for asthma from the date of her claim.  

Applying the facts in this case to the criteria set forth above, the Board finds that a 30 percent rating is warranted for asthma from the date of the claim.  The preponderance of the evidence is against the assignment of a higher rating for any period of the claim.  

The Board finds that the evidence in this case shows that the Veteran's asthma has essentially necessitated the use of daily inhalational or oral bronchodilator therapy since 2007.  VA clinical records confirm that the Veteran was prescribed a nebulizer in June 2008 for treatment of her asthma with shortness of breath.  The Veteran has credibly testified that prior to that time, she was under the treatment of a private provider who had also prescribed an inhaler which she used daily.  Such symptomatology more nearly approximates the criteria for a 30 percent rating under Diagnostic Code 6602.  

The evidence, however, does not show that a rating in excess of 30 percent is warranted for any period of the claim.  Indeed, the Veteran does not contend otherwise.  As set forth above, the results of pulmonary function testing performed during this period did not meet the criteria for a 60 percent rating.  In addition, the record does not show that the Veteran's asthma necessitated at least monthly visits to a physician for required care of exacerbations or at least three courses of systemic corticosteroids yearly.  Again, she does not contend otherwise.  

Based on the foregoing, and affording the Veteran the benefit of the doubt, the Board finds that a 30 percent rating is warranted for the Veteran's asthma from the date of her claim.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2015).  To this extent, the appeal is granted.  

The Board has also considered assigning an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) (2015), but notes that the Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  The Veteran's reports of shortness of breath and use of medication are reflected by the diagnostic criteria.  The criteria also contemplate pulmonary testing to show the degree of effects caused by the disability.  Furthermore, the Veteran has not been hospitalized for treatment of asthma and the clinical evidence reflects that it does not result in a marked interference with employment.  The Veteran's asthma has been evaluated under the applicable diagnostic code that specifically contemplates the level of occupational impairment caused by the disability and the Board can identify no symptoms not contemplated by the applicable criteria.  Consequently, the Board finds that no further action on this matter is warranted.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Entitlement to specially adapted housing or a special home adaptation grant

Applicable Law

Eligibility for assistance in acquiring specially adapted housing may be issued to a Veteran who has a permanent and total service-connected disability due to:  (1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair; or (2) blindness in both eyes, having only light perception, plus the loss of use of one lower extremity; or (3) the loss, or loss of use, of one lower extremity together with the residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair; or (4) the loss, or loss of use, of one lower extremity together with the loss, or loss of use, of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.  38 U.S.C.A. § 2101(a) (West 2014); 38 C.F.R. § 3.809 (2015).

The term "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d) (2015).  

Alternatively, a certificate of eligibility for assistance in acquiring necessary special home adaptations or for assistance in acquiring a residence already adapted with necessary special features is available to a Veteran with the requisite service who does not qualify for specially adapted housing under the criteria cited above, but is entitled to compensation for permanent and total disability which:  1) is due to blindness in both eyes with 5/200 or less visual acuity or 2) includes the anatomical loss or loss of use of both hands.  38 U.S.C.A. § 2101(b) (West 2014); 38 C.F.R. § 3.809a (2015). 

Analysis

Applying the facts in this case to the criteria set forth above, the Board concludes that the Veteran is not legally entitled to a certificate of eligibility for financial assistance in acquiring specially adapted housing or a special home adaptation grant.

In this case, service connection is currently in effect for major depressive disorder, rated as 50 percent disabling; asthma, rated as 30 percent disabling; coccydynia with degenerative joint disease of the lumbosacral spine, rated as 10 percent disabling; and uterine fibroids and scars of the left leg, both rated as zero percent disabling.  Currently, the Veteran's combined disability rating is 70 percent, although her claims for an increased rating for major depressive disorder remains on appeal, as does her claim for a total rating based on individual unemployability.  

Even assuming for the sake of argument that the Veteran were to be awarded a permanent and total disability rating on appeal or her pending claims of service connection for PTSD and residuals of a parasitic infection were to be granted, however, there would still be no basis on which to grant her claim.  None of the Veteran's service-connected disabilities results in the loss of use of either of her lower extremities, blindness, or the anatomical loss or loss of use of both hands.  Moreover, none of her pending claims would result in an award of service connection for a disability which produces such limitations.  Neither the Veteran nor her representative has argued otherwise or pointed to any evidence which contains any indication that the Veteran meets any of the enumerated criteria for entitlement to specially adapted housing or a special home adaptation grant.  

In reaching its determination, the Board has considered the Veteran's contentions to the effect that she suffers from pain, functional loss, and diminished sensation in her lower extremities as a result of her service-connected coccydynia disability.  A careful review of the clinical evidence, however, establishes that the Veteran does not require the regular and constant use of a wheelchair, braces, crutches or canes, nor does she so contend.  38 C.F.R. § 3.809(d).  The Board further observes that no such limitation was evident during the Veteran's March 2015 Board hearing.  

Moreover, the evidence does not show, nor does the Veteran contend, that her service-connected coccydynia disability has resulted in the anatomical loss of either foot, or that no effective function remains in her lower extremities other than that which would be equally well served by an amputation stump at the site of election below the knee with the use of a suitable prosthetic appliance.  Similarly, the clinical evidence establishes that she does not exhibit extremely unfavorable complete ankylosis of the knees, shortening of either lower extremity, or complete paralysis of the external popliteal nerve and consequent foot drop, as a result of her service-connected coccydynia disability.  38 C.F.R. §§ 3.350(b), 4.63.  

In the absence of evidence showing that the Veteran meets any of the applicable legal criteria, Congress does not authorize VA to provide financial assistance in acquiring specially adapted housing or a special home adaptation grant.  Under these circumstances, the basic legal criteria for the benefit sought are not met.  


ORDER

Entitlement to a 30 percent rating for asthma prior to August 16, 2010, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a 30 percent rating for asthma from August 16, 2010, is denied.  

Entitlement to specially adapted housing is denied.

Entitlement to a special home adaptation grant is denied.  


REMAND

Entitlement to service connection for an acquired psychiatric disorder other than major depressive disorder, to include PTSD

Entitlement to a rating in excess of 50 percent for major depressive disorder.

The Veteran contends that she developed PTSD as a result of her experiences during active duty.  Specifically, she claims that during her tour of duty in Haiti, Second Lieutenant E.A.J. was abducted from a truck the Veteran was driving and beaten, ultimately requiring facial reconstructive surgery.  See e.g. October 2007 statement.  The Veteran has also claimed that during her tour of duty in Haiti, she witnessed a friend, Captain A., pulled from a truck by an angry mob and stomped to death.  See July 2008 VA medical examination report.  Finally, the Veteran contends that she was the victim of spousal abuse during active duty and that she was the victim of a sexual assault in June 1998.  See October 1999 VA examination report.  

A review of the record shows that the RO has denied the Veteran's claim of service connection for PTSD on the basis that the record contains no credible supporting evidence that the Veteran's claimed in-service stressors occurred.  The Board observes, however, that the Veteran's service treatment records contain a February 1998 Medical Evaluation Board report which clearly notes that the Veteran had a history of physical and emotional abuse from her husband.  See also January 1997 Memorandum for Commander.  Moreover, a review of the record indicates that the RO has undertaken no effort to assist the Veteran in obtaining any available corroborative evidence regarding her other claimed stressors.  Given the specific nature of the information submitted by the Veteran, VA has a duty to assist her in obtaining any additional available corroborative evidence from the service department.  Gagne v. McDonald, 27 Vet. App. 397 (2015).  

The Board also finds that in light of the evidence of record regarding the Veteran's reported in-service stressors, as well as clinical evidence noting multiple psychiatric diagnoses other than major depressive disorder, including PTSD, schizoaffective disorder, bipolar disorder, panic disorder, pain disorder associated with psychological factors, delusional parasitosis and pseudoparasitemia, a VA examination is necessary.  In addition, VA examination is necessary to clarify severity of the Veteran's current service-connected psychiatric disability, major depressive disorder, as the Veteran reported symptoms at the hearing that indicating a worsening of the disorder.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Entitlement to service connection for residuals of a parasitic infection

The Veteran also seeks service connection for residuals of a parasitic infection.  As best the Board can discern, the Veteran believes she contracted some sort of parasitic infection during active service which has resulted in intermittent episodes which include symptoms such as a fever, malaise, headache, fatigue, chills, and a sensation of parasites crawling under her skin.

As a preliminary matter, the Board notes that the statements submitted by the Veteran in support of this claim, as well as those made in clinical settings, are contradictory with respect to the incurrence of her claimed infection.  For example, on one occasion, the Veteran reported that she contracted a parasitic infection during her tour of duty in Haiti and/or as a result of exposure to fleas brought to her home by a Ghanaian friend in May and June 1998.  See e.g. July 1999 Medical Record Consultation.  

On another occasion, however, the Veteran claimed that she contracted an acute parasitic illness after living in Ghana for two-and-one half months in 1998.  See e.g. March 2003 evaluation report from Georgetown Hospital.  On another occasion, the Veteran claimed that she contracted a parasitic infection after she was sexually assaulted by a man from Ghana in 1998.  (At that time, she had reported that her only foreign travel had been to Haiti).  See e.g. March 2006 VA clinical record.  On yet another occasion, the Veteran reported that in 1998, she took a trip to Ghana where she visited a friend and was sexually active with him.  See e.g. January 2003 letter from Infectious Disease Specialists of Virginia.  

The Board also notes that the Veteran's service treatment records are entirely silent for any reference to an in-service parasitic infection.  Her personnel records, however, do document active duty service in Haiti.  

The post-service clinical evidence includes diagnoses such as history of illness post travel to Ghana and Haiti, possibly parasitic.  In 1999, the Veteran was seen on multiple occasions with complaints of symptoms she claimed to have had since travelling to Haiti and Ghana in 1997 and 1998.  At that time, her claimed symptoms included malaise, head pressure, and a sensation that worms were crawling on her body.  Laboratory testing then showed a possible early schistosomiasis infection, although it appears that subsequent work-ups were entirely negative.  In October 1999, for example, the Veteran's physician noted that the Veteran was convinced she had a parasite, despite the fact that a work-up had been negative.  The impression was pseudoparasitemia.  

Subsequent records show that in 2003, the Veteran was diagnosed as having parasitosis after an extensive negative work-up.  In March 2006, the Veteran's VA physician indicated that although the Veteran's claimed symptoms were "real and distressing," an infectious illness could not be pinpointed as a cause, as the Veteran had never travelled to Africa, nor was it likely that a parasitic infection had been transmitted sexually during her reported sexual assault.  Rather, he indicated that the Veteran's symptoms may be related to psychiatric causes.  In March 2010, the Veteran was seen in the VA infectious diseases clinic.  The attending physician noted that the Veteran had no eosinophilia, exhibited no evidence of filariasis sequelae, and had had an extensive workup which showed no evidence of a parasitic illness.  He indicated that the Veteran likely had delusional parasitosis.  

After reviewing the record, the Board finds that additional evidentiary development is necessary in order to clarify the nature and etiology of the Veteran's claimed disability, to include clarifying whether the Veteran currently exhibits residuals of an actual parasitic infection or whether her reported symptoms may be part and parcel of any service-connected psychiatric disability.  

Entitlement to TDIU

The Veteran's claim of entitlement to total rating based on individual unemployability due to service-connected disability is intertwined with the issues being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following action:

1.  Contact the U.S. Army and Joint Services Records Research Center (JSRRC), or other appropriate source, in an attempt to obtain evidence corroborating the Veteran's claimed stressors referenced above.  If such evidence cannot be obtained, specifically document the attempts that were made to corroborate the claimed stressors and explain in writing why further attempts to locate or obtain corroborating government records would be futile.  The AOJ must then:  (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  After any additional records are associated with the claims file, schedule the Veteran for a VA psychiatric examination.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must expressly state whether the Veteran exhibits any psychiatric disorder other than major depressive disorder, to include PTSD, bipolar disorder, schizoaffective disorder, pain disorder associated with psychological factors, panic disorder, and/or delusional parasitosis/pseudoparasitemia.  If these are not diagnosed, an explanation addressing the prior diagnoses must be provided.

Second, the examiner must provide an opinion, for each currently diagnosed psychiatric disorder, as to whether it is at least as likely as not related to the Veteran's active service or any incident therein.

Third, the examiner must provide an opinion, for each currently diagnosed psychiatric disorder, as to whether it is at least as likely as not related to or aggravated by any service-connected disability, to include major depressive disorder.  

Fourth, if a diagnosis of PTSD is deemed appropriate, the examiner should indicate whether any corroborated in-service stressor is adequate to support a diagnosis of PTSD.  If so, the examiner must opine whether the diagnosed PTSD is related to such corroborated stressor or stressors.  

Finally, the examiner must also provide an opinion as to the severity of the Veteran's service-connected major depressive disorder, utilizing the appropriate Disability Benefits Questionnaire.  In commenting on the severity of the Veteran's service-connected depressive disorder, the examiner must distinguish, to the extent possible, the impairment resulting from any nonservice-connected psychiatric disorder and that which is determined to be due solely to her service-connected depressive disorder.  The examiner must also state whether the Veteran is capable of obtaining or retaining substantially gainful employment as a result of her service-connected psychiatric disability.  

5.  After any additional records are associated with the claims file, schedule the Veteran for a VA medical examination in connection with her claim of service connection for residuals of a parasitic infection.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

		The examiner must then provide the following opinions:

(1) Is it at least as likely as not that the Veteran contracted a parasitic infection during active duty?  

(2) If so, is it at least as likely as not that she exhibits any residuals of that in-service infection?  

(3) If not, is it at least as likely as not that any current disability or symptomatology exhibited by the Veteran, including delusional parasitosis or claimed malaise, fatigue, and a subcutaneous crawling sensation, is causally related to her active service or any incident therein, including travel to Haiti?

6.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


